1

2

3                                     UNITED STATES DISTRICT COURT

4                                           DISTRICT OF NEVADA

5                                                        ***

6
      ORACLE USA, INC., et al.,
7
                            Plaintiffs,
8                                                           2:10-CV-0106-LRH-VCF
      vs.                                                   ORDER
9     RIMINI STREET, INC., et al.,
10                          Defendant.

11

12          Before the court is the Motion to Seal Portions of Oracle’s Motion to Permit Limited Discovery
13   Regarding Rimini’s Compliance with the Court’s Permanent Injunction (ECF No. 1200). It has come to
14   the court’s attention that the parties have filed a joint supplement. The court will reconsider Order #1219.
15          The Clerk of Court is directed to maintain motion #1201 as sealed.
16

17          DATED this 18th day of April, 2019.
                                                                  _________________________
18
                                                                  CAM FERENBACH
19
                                                                  UNITED STATES MAGISTRATE JUDGE

20

21

22

23

24

25
